Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Allowable Subject Matter
Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance:
Otsuki (USPAP. 20170185061) discloses a numerical control apparatus which enables a numerical control apparatus for a machine tool suitable for executing a particular machining program to selectively execute the machining program. The numerical control apparatus includes a storage that stores unique information; a receiving part that receives a machining program including incidental information; a determination part that checks the incidental information included in the machining program received by the receiving part with the unique information stored in the storage, and determines whether information matching the unique information is included in the incidental information; and a machine controller that executes the machining program received by the receiving part to control the machine tool only when it is determined that information matching the unique information is included in the incidental information (Abstract; Pars. 50-68).
Joo et al. (hereinafter "Joo")(USPAP. 20040213440) discloses that in a fingerprint recognition apparatus, a first recognition section is formed on a center portion of a transparent substrate and a second recognition section is formed on the transparent substrate adjacent to the first recognition section. The first recognition section recognizes an image pattern from an object making contact with the transparent substrate to generate a first recognition signal and the second recognition section senses a biological signal so as to check whether or not the first recognition 
Stilp (USPN. 7119658) discloses A method for enrolling devices in a security system based upon RFID techniques. The method prevents unauthorized devices from engaging in communications by and between the various devices in the security system. While the security system may have long RF range during normal operation, the RFID readers of the security system reduce their read range during an enrollment operation. A user must be physically proximate to an RFID reader to enroll any device. The controller has an associated master key RFID transponder containing at least one code necessary for enabling enrollment of an RFID reader. This master key RFID transponder can only be read during enrollment. RFID transponders and RFID readers also exchange at least one code during the enrollment of RFID transponders. The codes can enable encrypted communications during normal system operation (Abstract; cols. 7 and 8).
CN 102981452 (submitted by Applicants) discloses a method for modeling and evaluating reliability of three types of functional components of a numerical control machine tool. The method comprises the following steps: drawing a WPP (Wax Polyproyplene) diagram of the fault interval time according to the reliability on-site test data of the nmberical control machine tool; if the WPP diagram trends to one straight line, carrying out two-parameter Weibull distribution modeling on the service live sof the functional componetns and evalutating the reliability of the functional components; if the WPP diagram has an obvious inflection point, adopting the double Weibull mixing distribution modeling and estimating the parameters of the 
Regarding claim 1, the closest prior art of record either alone or in combination fails to anticipate or render obvious the combination wherein "(4) calculationg of reliability posterior distribution and reliability mean for the subsystem failure data of the field reliability test: t1, t2, t3, …..(5) establishment of fault tree model for CNC machine tools ….(6) calculation of reliability of CNC machine tools by replacing the "AND gate" with "OR gate"…only normal and failture states are considered for all events, and steady-state processing is treated without considering the time variation…the reliability of the CNC machine tool is obtained by the calculation of reliability, as expressed in equation (15)" in combination with other limitations in the claims as defined by Applicants. 
Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-2718. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUONG HUYNH/Primary Examiner, Art Unit 2857                                                                                                                                                                                                        February 7, 2022